Citation Nr: 0406208	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-12 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether a February 1980 rating decision, which granted 
service connection for a nervous condition and assigned a 
noncompensable rating was clearly and unmistakably erroneous 
(CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from January 1978 to 
March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  In a February 1980 rating decision, the RO assigned a 
noncompensable rating for the veteran's nervous condition.

2.  The February 1980 rating decision was consistent with and 
supported by the applicable law and the evidence then of 
record.


CONCLUSION OF LAW

The February 1980 rating decision that granted service 
connection for a nervous condition and assigned a 
noncompensable rating was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran was diagnosed 
with a psychiatric disability while in service.  A report of 
January 1979 noted that the veteran was admitted in November 
1978 on a transfer with a diagnosis of schizophrenia with 
paranoid features.  He was started on medication and over the 
Christmas holidays, he went home on leave.  After returning, 
the veteran indicated that the visit went well and that he 
felt that he did not need medications for his psychiatric 
condition.  The veteran was referred to the Medical Board, 
which noted in a January 1979 report a diagnosis of an acute 
schizophrenic episode.  

In October 1979, the veteran filed a claim for service 
connection for a nervous condition.  A VA examination was 
scheduled for January 1980 to determine the severity of the 
claimed disability.  The veteran failed to show up for the 
examination.  As there was no current medical evidence to 
evaluate the condition, the rating decision of February 1980 
assigned a noncompensable evaluation effective March 7, 1979, 
the day following discharge from service.  The veteran was 
notified of the decision by letter dated February 1980 
informing him of the decision and he was advised that the RO 
would reconsider the evaluation if the veteran was willing to 
report for an examination.  The veteran did not appeal the 
decision or indicate that he was willing to report for an 
examination.

A claim for an increased evaluation for the veteran's nervous 
condition was received in June 1986.  The veteran's 
evaluation was increased to 50 percent effective June 5, 1986 
based on evidence showing symptoms warranting a higher 
evaluation from that date.  The veteran was later granted a 
100 percent evaluation effective October 15, 1991.

The veteran contends that the decision to assign a 
noncompensable evaluation for his nervous condition from 
March 7, 1979 to June 5, 1986 was clearly and unmistakably 
erroneous because he believes a higher evaluation should have 
been assigned.

In April 2002, the veteran submitted copies of periodic 
physical examination findings dated June 1980 while the 
veteran was noted as on the Temporary Disability Retired 
List.  The veteran indicated that following retirement, he 
was discharged to home where he received no medication.  He 
reported no psychotic symptomatology until he experimented 
further with illegal street drugs.  He reported again 
experiencing psychotic symptomatology for which he sought 
outpatient treatment at the VA hospital in Wisconsin.  He 
indicated that he sought treatment in November 1979 and 
treatment with Haloperidol and Cogentin, which controlled his 
psychotic symptomology.  He reported living with his mother 
and two siblings at the parental home in Milwaukee.  He 
indicated that he socialized with dozens of people, having 
few close friends, and dating infrequently.  He described his 
social activities as attending discotheques, parties, and 
sporting events.  He spent much of his spare time collecting 
baseball cards, and watching television.  The veteran 
reported being employed at 3 successive part-time jobs as a 
truck driver and one as a factory worker, the longest lasting 
2 months.  He reported quitting employment to begin college 
education at the University of Wisconsin in Milwaukee in 
January 1980 where he was majoring in journalism.  

The mental status examination showed the veteran to be alert, 
cooperative, well-groomed, very well dressed, young adult, in 
no apparent distress.  He related to the examiner in a fairly 
uncomfortable manner without evidence of any psychotic 
symptomatology or psychotic process.  There were no delusions 
elicited.  He described his mood as good and denied suicidal 
or homicidal ideation.  His insight and judgment into his 
emotional disorder appeared to be well developed in that he 
believed that both episodes were precipitated by illegal drug 
use.  His judgment appeared to be intact and he interpreted 
proverbs in a concrete manner.  The examiner summarized that 
the veteran's drug induced psychotic symptomatology had 
responded on 2 occasions to treatment with Haloperidol in low 
doses.  Under present treatment, it was noted that the 
veteran manifested no psychotic symptomatology and appeared 
to be adjusting well to his social situation.  The diagnosis 
was revised to recurrent drug induced psychosis, presently in 
remission under medication.

Criteria

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  Pub. L. 
No. 106-475, 114 State. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).

However, in Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA of 2000 did not apply to CUE 
matters.  In Parker v. Principi, 15 Vet. App. 407, 412 
(2002), the Court noted that in light of Livesay, it was 
unnecessary to remand a CUE claim involving a RO decision to 
the Board for readjudication with consideration of the VCAA 
of 2000.  Therefore, the VCAA of 2000 is not applicable to 
the CUE claim.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error. In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc).

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
explained that in order for clear and unmistakable error to 
exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.

Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra).  
See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that clear and unmistakable error is one of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  When attempting to raise a claim of clear 
and unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

Analysis

After review of the relevant evidence, applicable 
regulations, the veteran's contentions, and his 
representative's arguments, it is found that the RO did not 
commit CUE in its February 1980 rating decision by failing to 
assign a compensable disability rating for his service-
connected nervous condition.  There are no records showing 
that the VA failed to properly apply the laws or regulations.  
At the time of the initial decision, the medical records 
showed the veteran suffered a short-term episode in service.  
The veteran did not appear for the examination to evaluate 
the psychiatric condition.  At the time of the February 1980 
decision, there were no records showing any treatment for 
psychiatric problems from the time of discharge from service 
until June 1986.  In addition, the newly submitted copies of 
the periodic physical examination findings dated June 1980 
indicated that the veteran reported some increased symptoms 
with illegal street drug use.  However, the condition was 
shown to be in remission at the time of that examination.  

The veteran argues that he was not capable of reporting for 
an examination due to the severity of his condition.  
Assuming for the sake of argument that this allegation is 
accurate, it, nonehtheless, does not establish a basis for a 
finding of clear and unmistakable error, as no such argument 
was presented to the RO at the time of the decision.   

In short, it is concluded that the February 1980 rating 
decision constituted a reasonable exercise of rating judgment 
under the law as it then existed, especially in light of the 
evidence suggesting that the veteran's psychiatric condition 
was asymptomatic and since the veteran failed to report for 
his scheduled VA examination.  That the veteran would have 
the Board weigh the evidence differently in retrospect does 
not create a basis for finding CUE.  The February 1980 
judgment will not be disturbed now by finding CUE where none 
exists.

It is therefore concluded that the February 1980, rating 
decision assigning a non-compensable evaluation for a nervous 
condition was not clearly and unmistakably erroneous.  It is 
noted that in Simmons v. Principi, 17 Vet. App. 104, 115 
(2003) the Court held that where the basis for the Board's 
decision denying a claim of CUE in a rating decision is the 
veteran's failure to plead CUE with the specificity required 
by Fugo v. Brown, 6 Vet. App. 40 (1993), the remedy is 
dismissal without prejudice, and not denial.  In the instant 
case, the veteran's arguments amount to no more than a 
dispute over how the rating board in February 1980 weighed 
the evidence in his claim.  Inasmuch as Fugo held that a 
claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication does not meet the 
restrictive definition of clear and unmistakable error, the 
Board will dismiss the veteran's claim.



ORDER

The claim of clear and unmistakable error in a February 1980 
rating decision, which assigned a non-compensable rating for 
a nervous condition, is dismissed without prejudice.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



